Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 4/18/22.  Claim(s) 1-10, 12-19, 21, 23, and 29 are cancelled.  Claim(s) 30-37 are new.  Claim(s) 11, 20, 22, 24-28, and 30-37 are pending. Claim(s) 20 has been withdrawn.  Claim(s) 11, 22, 24-28, and 30-37 are examined herein. 
Applicant's amendments to the claims have rendered the 101 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 102 rejection of the last Office action moot, therefore hereby withdrawn.
Updated search and consideration have been performed, the following new rejections will now apply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 22, 24-28, and 30-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Jong Yeong Lee et al., Anti-inflammatory effects of ursolic acid-3-acetate on human synovial fibroblasts and a murine model of rheumatoid arthritis, International Immunopharmacology 49 (2017) 118–125).
The claims are interpreted to encompass the administration of 3-acetylursolic acid to a patient population to prevent or inhibit conditions or diseases resulting from oxidative stress.  Because prevention requires that the patient population have no disease state or symptoms, the claims are interpreted as being administered to said population in the claimed amounts and schedules.
Lee et al. discloses the oral administration of 25 mg/kg UAA to mice (i.e. ursolic acid-3-acetate administered as a single dose as a drug continuously; see, for example, 2.3. Establishment and assessment of the arthritis model on pg. 119 and the whole document) to treat oxidative stress/act as an anti-oxidant (see, for example, the Abstract and throughout the document).
The mice were six-week-old male DBA/1J mice which were known in the art to be approximately 20 g.  The Examiner calculates that administering 25 mg/kg UAA to a 20 g mouse would be a dose of 0.5 mg.
With respect to the limitations draw to “subject is a subject in need of inhibiting or ameliorating a decline in brain function, and the method is used for inhibiting or ameliorating the decline in brain function”, “inhibiting or ameliorating an age-related decline in brain function”, ameliorating or treating at least one condition or disease selected from the group consisting of forgetfulness, decline in cognitive function, decline in memory, decline in judgment, dementia, and Alzheimer's disease”, etc., as stated above the claims encompass patient populations that do not have the claimed disease state (e.g. the claims encompass preventing), and therefore they properly read on everyone.
“Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Jong Yeong Lee et al., Anti-inflammatory effects of ursolic acid-3-acetate on human synovial fibroblasts and a murine model of rheumatoid arthritis, International Immunopharmacology 49 (2017) 118–125) as applied to claims 11, 22, 24-28, and 30-35 above.
The instant claims are generally drawn to the prevention of reactive oxygen species production comprising administering 8-17 mg 3-acetylursolic acid for at least 12 weeks.
Lee et al. disclose as above and further discloses that the ursolic acid-3-acetate was administered at 1, 5, and 25 mg/kg and showed efficacy at all doses (see, for example, 2.3. Establishment and assessment of the arthritis model on pg. 119, the Conclusion, and the whole document).  The Examiner calculates that 1 mg/kg dose in a mouse is equivalent to a 5 mg dose in a 60 kg adult, and a 5 mg/kg dose is equivalent to a 25 mg dose.
Lee et al. teaches that the administration is intended to be carried on continuously (e.g. they administered the treatment continuously until the end of the experiment) and that the different dosages all showed signs of success (see, for example, the tables and experimental data).
Lee et al. discloses that the compounds contemplated therein have manifold uses including on cognitive functions, asthma, colon cancer, etc. (see, for example, the Discussion).
It would have been obvious to one of ordinary skill to administer 8-17 mg 3-acetylursolic acid for at least 12 weeks because the prior art teaches all of the claimed elements.
One of ordinary skill would have been motivated to administer 8-17 mg 3-acetylursolic acid because the prior art discloses the administration of doses both above and below those amounts, and teaches that the different amounts all worked.  One of ordinary skill in the art would have adjusted the dosing, including to within the instantly claimed 8-17 mg, during the routine optimization of the method of administering 3-acetylursolic acid, and would have done so with a reasonable expectation of success.  Further, those of skill in the art understand that dosing is a result effective variable that need to be adjusted for the particularities of the situation.
One of ordinary skill in the art would have administered the 3-acetylursolic acid for at least 12 weeks because the prior art teaches that the administration was intended to be continuous and that the different treatable indications were chronic (e.g. cognitive functions, asthma, arthritis, etc.).  One of ordinary skill would have applied the teaching help within the prior art and would have administered 3-acetylursolic acid continuously, including for 12 weeks, with a reasonable expectation of success.

Conclusion
Claim(s) 1-10, 12-19, 21, 23, and 29 are cancelled.  Claim(s) 20 has been withdrawn.  Claim(s) 11, 22, 24-28, and 30-37 are rejected.  No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627